Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art could be found to teach all the claimed limitations. In particular, no prior art could be found to teach the claimed approach to providing cloud agnostic workload identity that utilizes CNWI (cloud native workload identity), CNWI based CAWI (cloud agnostic workload identity), CNWI validity verification with metadata from a workload repository, and CNWI translation into CAWI.  
The claimed invention first creates a cloud native workload identity (CNWI) and assigns the CNWI to an instance of a workload to be instantiated in a cloud computing environment of a cloud service provider (CSP).  The invention then receives a request from the instance of the workload to create a cloud agnostic workload identity (CAWI) based on the CNWI.  The request is validated to create the CAWI by: requesting metadata associated with the CNWI from a workload repository, wherein the metadata associated with the CNWI comprises data identifying the CSP of the instance of the workload; and verifying validity of the CNWI with the metadata from the workload repository by verifying that the CNWI of the instance of the workload is associated with the CSP.  The CNWI is then translated into CAWI and the CAWI is assigned to the workload instance.  The CAWI is then used by the workload instance to communicate with other workloads in the CSP or other CSPs.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456